DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-24 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “S113” in Fig. 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure (see MPEP § 608.01(b)):
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “There is provided” is a phrase which can be implied and should be avoided.  Correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “passive coupling mechanisms” in Claim 1; “processing circuitry configured to obtain … and control” in Claim 1; “passive slide mechanism” in Claim 3; “medical imaging device” in Claim 12; “detachable mechanism” in Claim 16; “passive mechanism” in Claim 17; “passive slide mechanism” in Claim 18; “processing circuitry configured to obtain … and control” in Claim 23; “passive coupling mechanisms” in Claim 23; and “passive coupling mechanisms” in Claim 24.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 17-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths (US Pub. No. 2014/0052154).

As per Claim 1, Griffiths discloses a medical support system (140) (Fig. 8; ¶57-59), comprising:
a support arm (122) including one or more active (as per “actively driven” in ¶8) joints (e.g., 98) (Fig. 8; ¶8, 57-59), and

processing circuitry (58) (Figs. 1, 4, 8, 11; ¶40, 44-45, 57-59, 64-69) configured to
obtain information (as per “joint sensor system” in ¶64) indicating a change (as per “sufficient effort 139 against the linkage system” in ¶66) due to movement of the one or more passive coupling mechanisms (e.g., 90, 92/94) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69), and
control (as per “the processor may halt servoing” in ¶66) the one or more active (as per “actively driven” in ¶8) joints (e.g., 98) based on the obtained information (as per “joint sensor system” in ¶64) indicating the change (as per “sufficient effort 139 against the linkage system” in ¶66) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).

As per Claim 2, Griffiths further discloses wherein the change (as per “sufficient effort 139 against the linkage system” in ¶66) is a shift in a center of gravity (as per 162) of the support arm (122) (Figs. 8, 10, 11; ¶8, 57-59, 61-69).

As per Claim 3, Griffiths further discloses wherein the one or more passive coupling mechanisms (92, 94) include at least one passive joint (90) and a passive slide mechanism (92/94) (Fig. 8; ¶8, 57-59).

As per Claim 4, Griffiths further discloses wherein the one or more passive coupling mechanisms (e.g., 90, 92/94) have no actuator (¶8).

As per Claim 5, Griffiths further discloses wherein the at least one active (as per “actively driven” in ¶8) joint (e.g., 98) includes an actuator (as per “joint motor” in ¶65) connected to the processing circuitry (58) (Figs. 1, 4, 8, 11; ¶8, 40, 44-45, 57-59, 64-69).



As per Claim 7, Griffiths further discloses wherein the movement of the at least one passive coupling mechanisms (e.g., 90, 92/94) is due to user operation (as per “a user to overcome the servoing … by applying sufficient effort 139 against the linkage system” in ¶66) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).

As per Claim 8, Griffiths further discloses wherein the at least one passive joint (90) is a non-actuated rotary joint (Fig. 8; ¶8, 57-59).

As per Claim 9, Griffiths further discloses wherein the support arm (122) is deformable by the movement of the one or more passive coupling mechanisms (e.g., 90, 92/94) to assist a surgical procedure requiring a particular configuration of the support arm (122) (Fig. 8; ¶8, 57-59, 61-62).

As per Claim 10, Griffiths further discloses wherein the passive slide mechanism (92/94) of the support arm (122) is positioned between an active (as per “actively driven” in ¶8) joint (98) and a passive joint (90) (Figs. 1, 4, 8, 11; ¶8, 40, 44-45, 57-59, 64-69).

As per Claim 11, Griffiths further discloses wherein the support arm (122) includes two or more (as per “joints … may be actively driven” in ¶8) active (as per “actively driven” in ¶8) joints (e.g., 98) (Fig. 8; ¶8, 57-59).

As per Claim 12, Griffiths further discloses a medical imaging device (28), wherein the medical imaging device (28) is coupled to the support arm (122) (Figs. 1, 5A, 8; ¶40, 46, 57-59).

or [a surgical microscope].

As per Claim 14, Griffiths further discloses wherein the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 90, 92/94) are positioned between two (as per “joints … may be actively driven” in ¶8) active (as per “actively driven” in ¶8) joints (e.g., 98) (Fig. 8; ¶8, 57-59).

As per Claim 15, Griffiths further discloses wherein the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 90, 92/94) is disposed further towards a proximal end (as per 72) of the support arm (122) than at least three (as per “joints … may be actively driven” in ¶8) active (as per “actively driven” in ¶8) joints (e.g., 98) disposed on a distal end (as per 82) of the support arm (122) when the support arm (122) has at least six degrees of freedom (e.g., 138, 154, 152, 150, 148, 146) (Fig. 8; ¶8, 57-59).

As per Claim 17, Griffiths further discloses wherein the one or more passive coupling mechanisms (e.g., 90, 92/94) includes a passive (as per “passive” in ¶8) mechanism (e.g., 90, 92/94) that is displaceable (as per “rotationally coupled … by the shoulder joint 90” and “member 94 is selectively translatable relative to … member 92” in ¶51) in multiple (e.g., each measurable rotation/translation) stages (Fig. 8; ¶8, 57-59).

As per Claim 18, Griffiths further discloses wherein the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 90, 92/94) includes a passive slide mechanism (92/94) and a sensor that detects a displacement amount (as per “sufficient effort 139 against the linkage system” in ¶66) of the passive slide mechanism (92/94) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).

As per Claim 19, Griffiths further discloses wherein the support arm (122) includes a plurality (as per “joints … may be actively driven” in ¶8) of active (as per “actively driven” in ¶8) joints (e.g., 98) (Fig. 

As per Claim 20, Griffiths further discloses wherein the information (as per “joint sensor system” in ¶64) indicating a change (as per “sufficient effort 139 against the linkage system” in ¶66) is obtained on the basis of a displacement amount of passive (as per “passive” in ¶8) slide mechanism (92/94) or based on a detected change of at least one passive (as per “passive” in ¶8) joint (90) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).

As per Claim 21, Griffiths further discloses an attitude (as per current and desired angles θc and θD) sensor (as per “joint sensor system” in ¶64) (Figs. 1, 4, 8, 11; ¶40, 44-45, 57-59, 64-69).

As per Claim 23, Griffiths further discloses a medical device (140) (Fig. 8; ¶57-59), comprising:
processing circuitry (58) (Figs. 1, 4, 8, 11; ¶40, 44-45, 57-59, 64-69) configured to obtain information (as per “joint sensor system” in ¶64) indicating a change (as per “sufficient effort 139 against the linkage system” in ¶66) due to movement of one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 90, 92/94) (Fig. 8; ¶8, 57-59), and
control (as per “the processor may halt servoing” in ¶66) one or more active (as per “actively driven” in ¶8) joints (e.g., 98) based on the obtained information (as per “joint sensor system” in ¶64) indicating the change (as per “sufficient effort 139 against the linkage system” in ¶66) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).


obtaining information (as per “joint sensor system” in ¶64) indicating a change (as per “sufficient effort 139 against the linkage system” in ¶66) due to movement of one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 90, 92/94) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69); and
controlling (as per “the processor may halt servoing” in ¶66) one or more active (as per “actively driven” in ¶8) joints (e.g., 98) based on the obtained information (as per “joint sensor system” in ¶64) indicating the change (as per “sufficient effort 139 against the linkage system” in ¶66) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US Pub. No. 2014/0052154) in view of Taylor (US Patent No. 5,397,323).

As per Claim 16, Griffiths discloses all limitations of Claim 1.  Griffiths further discloses wherein the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 90, 92/94) includes a mechanism (as per junction between 92 and 90) dividing the support arm (122) into a distal end (as per 90 through 82) and a proximal end (as per 72 through 90) (Fig. 8; ¶8, 57-59).
Griffiths does not expressly disclose wherein the mechanism dividing is detachable.
Taylor discloses a system for positioning an instrument (11) in which an actuator (10) carries the instrument (11) and is positioned relative to a table (22) by a distal components (25) and proximal components (26) (Fig. 1; 4:15-47).  The distal components (25) include an inner member (1b) that slides relative to an outer member (1a) and in which the members (1b, 1a) are selectively connected by a removable pin (8) (Fig. 1; 4:15-47, 6:61-7:21).  The pins (8) are described as alternative embodiments to brakes or other suitable means to provide continuous modification (4:23-30).  Like Griffiths, Taylor is concerned with surgical manipulation systems.
Therefore, from these teachings of Griffiths and Taylor, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Taylor to the system of Griffiths since doing so would enhance the system by reducing the cost of the system in the event that replacing the braking mechanisms as per Griffiths with suitable pins as per Taylor provides a less expensive system.

As per Claim 12, Griffiths discloses all limitations of Claim 1.  Griffiths does not expressly disclose a spring or an elastic body producing a restoring force.

Therefore, from these teachings of Griffiths and Taylor, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Taylor to the system of Griffiths since doing so would enhance the system by maintaining engagement between gears of the driven motors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lathrop (US Patent No. 5,372,147), Sklar (US Patent No. 5,626,595), Paltieli (US Patent No. 5,647,373), Charles (US Patent No. 6,723,106) disclose systems for adjustable manipulators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664